        Case 1:19-cv-05310-MLB Document 6 Filed 01/09/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Umar Clark,

                        Plaintiff,
                                       Case No. 1:19-cv-05310
v.
                                       Michael L. Brown
Equifax,                               United States District Judge

                        Defendant.

________________________________/

                                 ORDER

     The Magistrate Judge denied Plaintiff Umar Clark’s application to

proceed in forma pauperis (“IFP”) and ordered Plaintiff, no later than

December 12, 2019, to either file an amended IFP application or pay the

filing fee to the Clerk. (Dkt. 2.) Plaintiff did not respond to that order.

The Magistrate Judge now recommends dismissal of this action for

Plaintiff’s failure to comply with a lawful order of the Court. (Dkt. 4.)

     When, as here, a party files no objections to a magistrate judge’s

recommendation, a court reviews the record for plain error. See United

States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983) (per curiam). After

doing so, the Court finds no error in the Magistrate Judge’s
       Case 1:19-cv-05310-MLB Document 6 Filed 01/09/20 Page 2 of 2




recommendation that this case be dismissed for Plaintiff’s failure to

comply with a lawful order of the Court. See LR 41.3(A)(2), NDGa.

     The Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 4) and DISMISSES this case WITHOUT

PREJUDICE for failure to comply with a lawful order of the Court.

     SO ORDERED this 9th day of January, 2020.




                                    2
